DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 35 recites “the coating composition has an optical transmission of greater than 89%.” While there is support for specific luminophoric material having specific ligand complexed with specific metal having optical transmission of 89% (see Table 1), there is no support for broad recitation of coating composition having an optical transmission of greater than 89%. Further, while there is support for luminophoric material having optical transmission of 89%, there is no support for entire coating composition having an optical transmission of greater than 89%. Further, there is no support for broad range of optical transmission of greater than 89%.
Claim 36 recites “the metal or the metal salt is other than ruthenium”. While there is support for specific metals or metal salts other than ruthenium (see paragraph 0054), there is no support for broad recitation of any metals or metal salts other than ruthenium. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (Tetrahedron Letters, 2001) in view of Ijima et al. (US 2005/0040368 A1 cited in IDS) and Schindler et al. (EP 0950696 A2). It is noted that the disclosures of Schindler et al. are based on a machine translation of the reference which is included in this action.

Regarding claim 1, Schubert et al. disclose a terpyridine cadmium (II) complex 11 which is identical to presently claimed compound of the formula of first structure (see Abstract and page 4706). Schubert et al. do not disclose terpyridine cadmium (II) is luminophoric material. 
Schubert et al. do not explicitly disclose a coating composition comprising a topcoat material or a primer material as presently claimed and a luminophoric material.
As indicated by Ijima et al., it is well known to include luminophore such as terpyridine complexed with metal as well as urethane type polymer as a binder (polyurethane) into a paint (i.e. coating composition) (see paragraphs 0004, 0010, and 0012). The urethane type polymer binder provides durability at low temperature (see paragraph 0011). Further, Schindler et al. disclose polyvinyl butyral binders that can be used for paints (see paragraphs 0001, 0002). The polyvinyl butyral binder has good flow properties and good pigment wetting properties (see paragraph 0019). The polyvinyl butyral binder can be used in combination with blending resins or as an additive (see paragraph 0014).
In light of motivation for using luminophore such as terpyridine complexed with metal in combination with urethane type polymer as a binder disclosed by Ijima et al. and using polyvinyl butyral binder for paints disclosed by Schindler et al. as described above and , it therefore would have been obvious to one of the ordinary skill in the art to prepare a paint (coating composition) comprising terpyridine cadmium (II), polyurethane binder and polyvinyl butyral binder in Schubert et al. in order to improve durability at low temperature of coating composition as wells to obtain good flow properties and good pigment wetting characteristics, and thereby arrive at the claimed invention.
Although, Schubert et al. in view of Ijima et al. and Schindler et al. do not explicitly disclose polyvinyl butyral is primer material, given that polyvinyl butyral is identical to presently claimed primer material polyvinyl butyral of Schubert et al. in view of Ijima et al. and Schindler et al. is primer material.

Regarding claim 10, Schubert et al. in view of Ijima et al. and Schindler et al. disclose the coating composition as set forth above. Schubert et al. in view of Ijima et al. and Schindler et al. do not explicitly disclose the amount of luminophore based on the dry weight of a film after curing the composition.
However, Ijima et al. disclose that the amount of luminophore can be adjusted in the paint film so that light emission intensity adjustments such as an increase in the quantity emitted, a further increase in the intensity of light emission per unit area can be made (see paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art to use amount of luminophore based on the dry weight of a film after curing the composition including that presently claimed depending on desired light emission intensity and desired increase in the intensity of light emission per unit area in Schubert et al. in view of Ijima et al. and Schindler et al., and thereby arrive at the claimed invention.

Regarding claim 35, Schubert et al. in view of Ijima et al. and Schindler et al. disclose the coating composition as set forth above. Given that the coating composition of Schubert et al. in view of Ijima et al. and Schindler et al. is identical to that presently claimed, it is obvious or inherent that the coating composition has an optical transmission of greater than 89%.

Regarding claim 36, Schubert et al. in view of Ijima et al. and Schindler et al. disclose the coating composition as set forth above. Schubert et al. discloses cadmium as metal as noted above.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Schubert et al. (Tetrahedron Letters, 2001) in view of Ijima et al. (US 2005/0040368 A1 cited in IDS) and Schindler et al. (EP 0950696 A2) as applied to claim 1 above, further in view of Zhang et al. (Journal of Materials Chemistry, 2011 cited in IDS) or alternatively (ii) Schubert et al. (Tetrahedron Letters, 2001) in view of Ijima et al. (US 2005/0040368 A1 cited in IDS) and Schindler et al. (EP 0950696 A2) as applied to claim 1 above, further in view of Hiller et al. (Atomic Energy Commission, 1959).

Regarding claims 7 and 8, Schubert et al. in view of Ijima et al. and Schindler et al. disclose the coating composition as set forth above. Schubert et al. in view of Ijima et al. and Schindler et al. do not disclose a metal is chosen from europium.
Zhang et al. disclose lanthanide ions complexed with terpyridine possess luminescent characteristics (see page 18463, col. 1, lines 2-5). An example of lanthanide ion includes europium (III) (see Abstract). Lanthanide complexes are well known efficient molecular luminescent materials which emit a long-living narrow band of practically monochromatic radiation through the strong optical absorption in the ultraviolet region by the ligands and effective energy transfer from the ligands to Ln3+ ions (see page 18462, col. 1, Introduction, lines 1-5).
Therefore, as taught by Zhang et al., it would have been obvious to use europium as metal instead of cadmium in Schubert et al. in view of Ijima et al. and Schindler et al. in order to obtain efficient molecular luminescent material which emit a long-living narrow band of practically monochromatic radiation through the strong optical absorption in the ultraviolet region by the ligands and effective energy transfer from the ligands to Eu3+ ions (i.e. Ln3+ ions), and thereby arrive at the claimed invention. Further, given that claim 8 only further limits an alternative embodiment that is not required, Schubert et al. in view of Ijima et al., Schindler et al.  and Zhang et al. also meet claim 8.
Alternatively, Hiller et al. disclose europium has larger stability constant than cadmium (see page 52, paragraph 2). 
Therefore, as taught by Hiller et al., it would have been obvious to use europium as metal instead of cadmium in Schubert et al. in view of Ijima et al. and Schindler et al. in order to improve stability, and thereby arrive at the claimed invention. Further, given that claim 8 only further limits an alternative embodiment that is not required, Schubert et al. in view of Ijima et al., Schindler et al. and Hiller et al. also meet claim 8.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that Ijima does not teach adding just any luminophore material to a coating. Rather, Ijima is directed to using specific temperature sensitive luminophores in a temperature sensitive paint. Ijima explicitly describes the use of ruthenium based compounds described as temperature sensitive luminophores. There is no teaching or suggestion in Ijima that other materials, such as those described in Shubert, would be suitable for use with Ijima’s temperature sensitive paints. A person of ordinary skill in the art, therefore, would not have been led to use the materials described in Schubert — which is not at all related to coatings — in the composition of Ijima.
As noted above in the office action, Schubert disclose terpyridine metal complex. Ijima et al. disclose terpyridine complex can be used as luminophoric material in coating composition. Therefore, it would have been obvious to one of ordinary skill in the art to prepare coating composition using terpyridine complex of Schubert.
Further, the examiner is not modifying Ijima using compound of Schubert or teaching compound of Ijima. The examiner is suggesting to prepare paint composition using terpyridine complex of Schubert based on Ijima’s teaching that terpyridine complex are used to prepare paint. 
It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

Applicants argue that combining Schindler with Schubert and Ijima does not lead to the claimed invention. The mere disclosure of polyvinylbutyral in Schindler does not provide any teaching that there would be a reasonable expectation of success to use the terpyridine compounds of Schubert in Ijima to achieve the durability at low temperature desired by Ijima.
As noted above, the examiner is not modifying Ijima using compound of Schubert or teaching compound of Ijima. The examiner is suggesting to prepare paint composition using terpyridine complex of Schubert based on Ijima’s teaching that terpyridine complex are used to prepare paint and Schindler’s teaching that polyvinyl butyral has good flow properties and good pigment wetting properties in paints. Given that both Schubert and Ijima disclose terpyridine-type complex and given that Ijima and Schindler are both drawn to paints, there would be a reasonable expectation of success when combining the references.

Applicants argue that further, Schubert, Ijima, and Schindler do not provide any guidance or reasonable expectation of success to employ the claimed terpyridine compounds in a coating such that the optical properties of the coating are not negatively affected. Ijima teaches using high concentrations of its ruthenium complexes to improve light emission intensity (see PP [0008] and [0014]). There is nothing in Ijima that would teach or suggest that controlling or using the luminophoric material in an amount (e.g., as recited in claim 10) that would not affect the optical properties of the coating system. Nor is there any teaching or suggestion from 
Ijima et al. disclose that the amount of luminophore can be adjusted in the paint film so that light emission intensity adjustments such as an increase in the quantity emitted, a further increase in the intensity of light emission per unit area can be made (see paragraph 0015). Therefore, it would have been obvious to one of ordinary skill in the art to use amount of luminophore based on the dry weight of a film after curing the composition including that presently claimed depending on desired light emission intensity and desired increase in the intensity of light emission per unit area in Schubert et al. in view of Ijima et al. and Schindler et al., and thereby arrive at the claimed invention.
As noted above, the examiner is not modifying Ijima using compound of Schubert or teaching compound of Ijima. The examiner is suggesting to prepare paint composition using terpyridine complex of Schubert based on Ijima’s teaching that terpyridine complex are used to prepare paint.
Given that the coating composition of Schubert et al. in view of Ijima et al. and Schindler et al. is identical to that presently claimed, it is obvious or inherent that the coating composition has an optical transmission of greater than 89%, absent evidence to the contrary. Applicants have provided no evidence (i.e. data) to show that terpyridine complex of Schubert or coating composition of Schubert et al. in view of Ijima et al. and Schindler et al. will negatively affect optical properties.
It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of 

Applicants argue that the mere fact that a material is known (as in Schubert) does not mean that it is obvious to use in a particular composition. Even though Ijima describes terpyridine complexes, they are specific complexes specifically described as temperature sensitive materials. One skilled in the art would not have been led — absent some other teaching or evidence — to use the materials of Schubert that, while having some similarity, are structurally different. Since that would apply with respect to the specific application of Ijima, it seems less obvious to use in other systems such as those where optical properties of the coating are to be accounted for as in the present compositions. When considered as a whole, it would not have been obvious to modify Schubert with Ijima and Schindler to arrive at the claimed invention. 
As noted above, the examiner is not modifying Ijima using compound of Schubert or teaching compound of Ijima. The examiner is suggesting to prepare paint composition using terpyridine complex of Schubert based on Ijima’s teaching that terpyridine complex are used to prepare paint and Schindler’s teaching that polyvinyl butyral has good flow properties and good pigment wetting properties in paints. Given that both Schubert and Ijima disclose terpyridine-type complex and given that Ijima and Schindler are both drawn to paints, there would be a reasonable expectation of success when combining the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787